GUIDRY, Judge.
This case was consolidated for trial and appeal with J-O’B Operating Company, Agent for the Former Stockholders and Employees of Jones-O’Brien, Inc. v. Newmont Oil Company, et al., 560 So.2d 852 (La.App. 3rd Cir.1990), also decided on this date.
*861For the reasons assigned in the aforesaid case, the judgment appealed from is reversed and set aside. It is now ordered, adjudged and decreed that plaintiffs’ suit be dismissed. All costs at the trial level and on appeal are to be borne by J-O’B Operating Company, Adobe Resources Corporation and Rebel Oil Company.
REVERSED AND RENDERED.